Exhibit 10.6

 

FORM OF FORWARD PURCHASE AND SUBSCRIPTION AGREEMENT

 

This Forward Purchase and Subscription Agreement (this “Agreement”), made as of
August 31, 2020, by and among LF Capital Acquisition Corp., a Delaware
corporation (the “Company”), Level Field Capital LLC, a Delaware limited
liability company (the “Sponsor”), and the subscriber named on the signature
page below (the “Subscriber”), is intended to set forth certain representations,
covenants and agreements among the Company, the Sponsor and the Subscriber, with
respect to the acquisition by the Subscriber of Class A Common Stock of the
Company, par value $0.0001 per share (“Common Stock”), pursuant to Sections
1(a)(iii) and (iv) hereof, which representations, covenants and agreements are
made in connection with the proposed business combination (the “Transaction”)
among the Company, LF Capital Merger Sub, a Delaware corporation (“Merger Sub”),
Landsea Holdings Corporation, a Delaware corporation (“LHC”), and Landsea Homes
Incorporated, a Delaware corporation (“Landsea”).

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which,
subject to the terms and conditions set forth in this Agreement, at any one time
or from time to time, commencing on the second Trading Day following the date
the Company publicly files the Merger Agreement (as defined below) and the
related management presentation on a Current Report on Form 8-K (the “Purchase
Commencement Date”) and through the Purchase Deadline (as defined below), other
than as expressly provided in Section 1(a)(iii) of this Agreement, the
Subscriber shall purchase its Purchase Allocation (as defined below); and

 

WHEREAS, as consideration for the Subscriber’s commitment to purchase its
Purchase Allocation, such Subscriber shall be entitled to receive the
Utilization Fee Shares (as defined below) and, if applicable, the Additional Fee
Shares (as defined below) as set forth in Section 1(b) hereof.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. (a) Forward Purchase.

 

(i) The Subscriber covenants and agrees that until the earlier of the (A)
consummation of the Transaction (the “Merger Closing”) or (B) Termination Date
(as defined below), it shall not, and shall ensure that each of its Affiliates
does not, Transfer any shares of Common Stock acquired pursuant to the terms of
this Agreement. For purposes hereof, “Affiliate” shall mean affiliate as such
term is defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including, without limitation, any entity for which a
Subscriber directly or indirectly serves as investment adviser or manager; and
“Transfer” shall mean any direct or indirect transfer, redemption, disposition
or monetization in any manner whatsoever, including, without limitation, through
redemption election or any derivative transactions.

 

(ii) The Subscriber covenants and agrees that it shall, and shall cause each of
its Affiliates to, (A) vote all shares of Common Stock that it owns as of the
record date for the special meeting of the Company’s stockholders called to vote
on the Transaction (the “Record Date”), up to a maximum of the Target
Allocation, for the Special Meeting (as defined below) in favor of the
Transaction and each of the other proposals of the Company set forth in the
Proxy Statement to be filed with the Securities and Exchange Commission in
connection with a special meeting of Company stockholders (the “Special
Meeting”) to be held to approve, among other things, the Transaction, and (B)
not exercise its redemption rights in respect of any shares of Common Stock
owned by Subscriber or its Affiliates, up to a maximum number of shares not to
exceed the Target Allocation, in connection with the Special Meeting or in
connection with the Company’s proposal to extend the deadline for its initial
business combination beyond September 22, 2020 (the “Extension”).

 



 1 

 

  

(iii) Commencing on the Purchase Commencement Date and through the close of
business on the Trading Day (as defined below) immediately preceding the Record
Date (the “Purchase Deadline”), the Subscriber shall (provided it is lawful to
do so) use commercially reasonable efforts to purchase shares of Common Stock at
a price per share up to the Maximum Price (as defined below), from time to time,
for an aggregate purchase price up to (but not exceeding) the Purchase
Allocation amount set forth underneath such Subscriber’s name on the signature
page hereto (its “Purchase Allocation”). For the avoidance of doubt, the Company
may demonstrate the Subscriber did not take commercially reasonable efforts to
purchase all or a portion of its Purchase Allocation solely by means of
documentary evidence of offers of availability of shares of Common Stock at such
pricing from the Placement Agent to such Subscriber (with respect to such
portion of its Purchase Allocation). All such purchases under this Section
1(a)(iii) shall be made by the Subscriber via open market purchases or in
privately negotiated transactions with third parties, including forward
contracts, provided that: (a) any such privately negotiated transactions settle
no later than the Record Date, and (b) the Subscriber shall not be required to
purchase any shares of Common Stock at a price per share above $10.56, inclusive
of any fees and commissions (the “Maximum Price”). On the calendar day
immediately following the Purchase Deadline, and at such other times as may be
requested by the Company, the Subscriber shall (x) notify the Company in writing
of the number of shares of Common Stock so purchased pursuant to this Section
1(a)(iii) (the “Market Shares”) and the aggregate purchase price paid therefor
by such Subscriber (net of any transaction fees) and (y) in the case of any
Market Shares acquired in privately negotiated transactions with third parties,
provide the Company with all documentation reasonably requested by the Company
and its advisors (including without limitation, its legal counsel) and its
transfer agent and proxy solicitor to confirm that the Subscriber purchased, or
has irrevocably contracted to purchase, such shares. Notwithstanding the
foregoing, and for the avoidance of doubt, if the Agreement and Plan of Merger,
by and among the Company, Merger Sub, LHC and Landsea, dated as of August 31,
2020 (the “Merger Agreement”) is terminated in accordance with its terms prior
to the Merger Closing, then Subscriber’s obligations to purchase shares of
Common Stock under this Section 1(a)(iii) will immediately terminate and be
extinguished. For purposes hereof, “Trading Day” shall mean a day during which
trading in the Common Stock generally occurs on The Nasdaq Capital Market.

 

(iv) In the event the Subscriber has not acquired a sufficient number of Market
Shares pursuant to Section 1(a)(iii) hereof to satisfy in full its Purchase
Allocation, because a sufficient number of shares of Common Stock were
unavailable for purchase from private third parties or in the open market at or
below the then applicable Maximum Price, such Subscriber shall be released from
its obligation to purchase the remaining amount of its Purchase Allocation.

 

(v) For the avoidance of doubt, nothing in this Agreement will prohibit the
Subscriber from acquiring shares of Common Stock of the Company in excess of its
applicable Purchase Allocation; provided, no Utilization Fee Shares or
Additional Fee Shares will be issued as compensation for any shares purchased in
excess of the applicable Purchase Allocation.

 

(b) Utilization Fees and Additional Fees.

 

(i) Substantially concurrently with the Merger Closing, in consideration for the
Subscriber’s obligation to acquire its Purchase Allocation, the Company shall
issue to the Subscriber a number of shares of Common Stock (the “Utilization Fee
Shares”) equal to 0.06775 multiplied by the Target Allocation (as defined below)
of such Subscriber; provided that such Utilization Fee Shares for the Subscriber
shall be rounded to the nearest whole Share, and the Subscriber shall not
receive fractional Shares. The Subscriber’s “Target Allocation” shall equal (i)
such Subscriber’s Purchase Allocation; divided by (ii) the then applicable
Maximum Price. For the avoidance of doubt, subject to the terms of this
Agreement, Subscriber shall be entitled to receive Utilization Fee Shares
whether or not Subscriber purchases any shares of Common Stock.

 

(ii) Substantially concurrently with the Merger Closing, in consideration for
the Subscriber’s obligations to acquire its Purchase Allocation, if the
Pre-Closing Price (as defined below) exceeds $10.56, the Company shall issue to
such Subscriber a number of shares of Common Stock (the “Additional Fee Shares”)
equal to the Additional Fee Amount (as defined below) multiplied by the
applicable Target Allocation of such Subscriber; provided such Additional Fee
Shares for the Subscriber shall be rounded to the nearest whole Share, and the
Subscriber shall not receive fractional Shares. Notwithstanding the above, if
shares of Common Stock were procurable by the Subscriber at or below the then
applicable Maximum Price during the period of the Purchase Commencement Date and
through the close of business on the tenth Trading Day prior to the consummation
of the Merger Closing (as may be demonstrated solely by means of documentary
evidence of offers of availability of shares of Common Stock at such pricing
from the Placement Agent to such Subscriber), such Subscriber shall not receive
the Additional Fee Shares.  For the avoidance of doubt, this equates to a
maximum of 0.04167 Additional Fee Shares issued for each share of Common Stock
to be purchased by the Subscriber, assuming a purchase price per share of Common
Stock of $10.56.

 



 2 

 

 

“VWAP” means, for any date, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding Trading Day) on the trading
market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)).

 

The “Additional Fee Amount” shall equal (a) the Reference Price (as defined
below) divided by (b) $10.56.

 

The “Reference Price” shall equal (a) the lesser of (i) $11.00 or (ii) the
Pre-Closing Price, minus (b) $10.56.

 

The “Pre-Closing Price” shall equal the average VWAP for the five (5) Trading
Day period ending on the close of business on the Trading Day prior to the date
the Company redeems its Common Stock in connection with the Transaction.

 

For the avoidance of doubt, if the Pre-Closing Price is less than or equal to
$10.56, no Additional Fee Shares shall be issued. For the avoidance of doubt,
subject to the terms of this Agreement, the Subscriber may be entitled to
receive Additional Fee Shares whether or not Subscriber purchases any shares of
Common Stock.

 

(iii) Immediately prior to the Merger Closing, the Sponsor shall transfer to the
Company for forfeiture, and the Company shall retire and cancel, a number of
shares of Class B Common Stock held by the Sponsor equal to the aggregate number
of Utilization Fee Shares and the Additional Fee Shares issued to the
Subscriber.

 

2. Delivery. The Subscriber understands and agrees that its right to receive the
Offered Shares is made subject to the following terms and conditions:

 

(a) Contemporaneously with the execution and delivery of this Agreement, the
Subscriber shall execute and deliver the Investor Questionnaire (as defined
below) no fewer than three (3) days prior to the anticipated date of the Merger
Closing.

 

(b) On the date of the Merger Closing, the Company shall deliver (or cause the
delivery of) the Utilization Fee Shares and the Additional Fee Shares, as
applicable, in book entry form to the Subscriber or to a custodian designated by
the Subscriber, as applicable.

 

(c) At or prior to the date of the Merger Closing, the Subscriber shall deliver
to the Company a duly completed and executed Internal Revenue Service Form W-9.

 

3. Expenses. Each party hereto shall pay all of its own expenses in connection
with this Agreement and the transactions contemplated hereby.

 

4. Registration Rights.

 

(a) The Company agrees that, within forty-five (45) calendar days after the
Merger Closing (the “Filing Deadline”), the Company will file with the
Securities and Exchange Commission (the “SEC”) (at the Company’s sole cost and
expense) a registration statement (the “Registration Statement”) registering the
resale of the Utilization Fee Shares and the Additional Fee Shares (the “Offered
Shares”), and the Company shall use its commercially reasonable efforts to have
the Registration Statement declared effective as soon as practicable after the
filing thereof, but no later than the 60th calendar day (or 120th calendar day
if the SEC notifies the Company that it will “review” the Registration
Statement) following the Filing Deadline (such date, the “Effectiveness Date”);
provided, however, that the Company’s obligations to include such Offered Shares
in the Registration Statement are contingent upon the Subscriber furnishing in
writing to the Company such information regarding such Subscriber, the
securities of the Company held by such Subscriber and the intended method of
disposition of the Shares as shall be reasonably requested by the Company to
effect the registration of such Offered Shares, and shall execute such documents
in connection with such registration as the Company may reasonably request that
are customary of a selling stockholder in similar situations.

 



 3 

 

 

(b) The Company further agrees that, in the event that (i) the Registration
Statement is not filed with the SEC on or prior to the Filing Deadline, (ii) the
Registration Statement has not been declared effective by the SEC by the
Effectiveness Date, (iii) after such Registration Statement is declared
effective by the SEC, (A) such Registration Statement ceases for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), to remain continuously effective
as to all Offered Shares for which it is required to be effective or (B) the
Subscriber is not permitted to utilize the Registration Statement to resell its
Offered Shares (in each case of (A) and (B), (x) other than within the time
period(s) permitted by this Agreement (including pursuant to Section 4(c)) and
(y) excluding by reason of a post-effective amendment required in connection
with the Company’s filing of an amendment thereto (a “Special Grace Period”),
which Special Grace Period shall not be treated as a Registration Default (as
defined below)), or (iv) after the date six months following the date of the
Merger Closing, and only in the event the Registration Statement is not
effective or available to sell all of the Offered Shares, the Company fails to
file with the SEC any required reports under Section 13 or 15(d) of the Exchange
Act such that it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), as a result of which the Subscriber, if not an affiliate of
the Company, is unable to sell its Offered Shares without restriction under Rule
144 (or any successor thereto) (each such event referred to in clauses (i)
through (iv), a “Registration Default” and, for purposes of such clauses, the
date on which such Registration Default occurs, a “Default Date”), then in
addition to any other rights such Subscriber may have hereunder or under
applicable law, on each such Default Date and on each monthly anniversary of
each such Default Date (if the applicable Registration Default shall not have
been cured by such date) until the applicable Registration Default is cured, the
Company shall pay to such Subscriber an amount in cash, as partial liquidated
damages and not as a penalty (“Liquidated Damages”), equal to 0.5% of the
aggregate number of Offered Shares held by the Subscriber on the Default Date,
multiplied by $10.56 (the “Default Amount”); provided, however, that if such
Subscriber fails to provide the Company with any information requested by the
Company that is required to be provided in such Registration Statement with
respect to such Subscriber as set forth herein, then, for purposes of this
Section 4, the Filing Date or Effectiveness Date, as applicable, for a
Registration Statement with respect to such Subscriber shall be extended until
two (2) Trading Days following the date of receipt by the Company of such
required information from such Subscriber; and in no event shall the Company be
required hereunder to pay to such Subscriber pursuant to this Agreement an
aggregate amount that exceeds 5.0% of the Default Amount. The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of a Registration Default, except in the
case of the first Default Date. The Company shall deliver the cash payment to
such Subscriber with respect to any Liquidated Damages by the fifth Trading Day
after the date payable. If the Company fails to pay said cash payment to such
Subscriber in full by the fifth Trading Day after the date payable, the Company
will pay interest thereon at a rate of 5.0% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law, and calculated on the
basis of a year consisting of 360 days) to such Subscriber, accruing daily from
the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, nothing shall
preclude the Subscriber from pursuing or obtaining any available remedies at
law, specific performance or other equitable relief with respect to this Section
4 in accordance with applicable law. The parties agree that notwithstanding
anything to the contrary herein, no Liquidated Damages shall be payable to the
Subscriber with respect to any period during which all of such Subscriber’s
Offered Shares may be sold by such Subscriber without volume or manner of sale
restrictions under Rule 144 and the Company is in compliance with the current
public information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable).

 

(c) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to delay or postpone the effectiveness of the Registration
Statement, and from time to time to require the Subscriber not to sell under the
Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Company or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event,
the Company’s board of directors reasonably believes, upon the advice of legal
counsel, could require additional disclosure by the Company in the Registration
Statement of material information that the Company has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Company’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance, a “Suspension Event”); provided, however, that the
Company may not delay or suspend the Registration Statement on more than two
occasions or for more than sixty (60) consecutive calendar days, or more than
ninety (90) total calendar days, in each case during any twelve-month period.
Upon receipt of any written notice from the Company of the happening of any
Suspension Event (which notice shall not contain material non-public
information) during the period that the Registration Statement is effective or
if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, the Subscriber agrees that (i) it
will immediately discontinue offers and sales of the Offered Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until such Subscriber receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, the Subscriber will deliver to the Company or, in such
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Offered Shares in such Subscriber’s possession; provided, however, that this
obligation to deliver or destroy all copies of the prospectus covering the
Offered Shares shall not apply (i) to the extent such Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 



 4 

 

 

(d) The Company shall indemnify and hold harmless the Subscriber (to the extent
a seller under the Registration Statement), and its affiliates, officers,
directors, members, managers, partners, employees, agents, attorneys and
advisors, and each person who controls such Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable and documented
out-of-pocket attorneys’ fees) and expenses (collectively, “Losses”), as
incurred, that arise out of or are based upon any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
prospectus included in the Registration Statement or any form of prospectus or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading.

 

(e) The Subscriber shall indemnify and hold harmless the Company, its directors,
officers, agents and employees, and each person who controls the Company (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act), to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or are based upon any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any prospectus included in the Registration Statement, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such
Subscriber furnished in writing to the Company by such Subscriber expressly for
use therein. In no event shall the liability of the Subscriber pursuant to this
paragraph exceed the dollar amount of the Purchase Allocation.

 

5. Representations, Warranties, Understandings, Risk Acknowledgments, and
Covenants of the Subscriber. The Subscriber hereby represents, warrants and
covenants to the Company as follows:

 

(a) Such Subscriber has been duly incorporated or otherwise formed and is
validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, with full power and authority to enter into, deliver
and perform its obligations under this Agreement.

 

(b) This Agreement has been duly authorized, executed and delivered by such
Subscriber and constitutes a legal, valid and binding obligation of such
Subscriber, enforceable against such Subscriber signed in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 



 5 

 

 

(c) The execution, delivery and performance by such Subscriber of this Agreement
and the consummation of the transactions contemplated herein will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of such Subscriber or
any of its subsidiaries pursuant to the terms of (i) any indenture, mortgage,
deed of trust, loan agreement, lease, license or other agreement or instrument
to which such Subscriber or any of its subsidiaries is a party or by which such
Subscriber or any of its subsidiaries is bound or to which any of the property
or assets of such Subscriber or any of its subsidiaries is subject, which would
reasonably be expected to have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of such Subscriber and its subsidiaries, taken as a whole (a “Subscriber
Material Adverse Effect”), or materially affect the legal authority of such
Subscriber to comply in all material respects with the terms of this Agreement;
(ii) result in any violation of the provisions of the organizational documents
of such Subscriber or any of its subsidiaries; or (iii) result in any violation
of any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over such
Subscriber or any of its subsidiaries or any of their respective properties that
would reasonably be expected to have a Subscriber Material Adverse Effect or
materially affect the legal authority of such Subscriber to comply in all
material respects with this Agreement.

 

(d) Such Subscriber (i) was at the time it was offered the Offered Shares, and
will be at the closing of the issuance of the Utilization Fee Shares and the
Additional Fee Shares (x) a “qualified institutional buyer” (as defined in
Rule 144A promulgated under the Securities Act) or (y) an “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the applicable requirements set forth on Schedule A and (ii) is
acquiring the Utilization Fee Shares and, if applicable, the Additional Fee
Shares for his, her or its own account, and not for the account of others, or if
such Subscriber is subscribing for the such shares as a fiduciary or agent for
one or more investor accounts, each owner of such account is a qualified
institutional buyer or an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) and such Subscriber has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account, and (iii) is not acquiring the
Offered Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information on Schedule A following the signature page hereto). Such
Subscriber is not an entity formed for the specific purpose of acquiring the
Offered Shares.

 

(e) Such Subscriber understands that the Offered Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Offered Shares have not been registered under the
Securities Act. Such Subscriber understands that Offered Shares may not be
resold, transferred, pledged or otherwise disposed of by such Subscriber absent
an effective registration statement under the Securities Act except (i) to the
Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act or (iii) pursuant to another applicable exemption from
the registration requirements of the Securities Act, and in each of cases
(i) and (iii) in accordance with any applicable securities laws of the states
and other jurisdictions of the United States, and that any certificates or book
entry records representing the Offered Shares shall contain a legend to such
effect. Such Subscriber acknowledges that the Offered Shares will not be
eligible for resale pursuant to Rule 144A promulgated under the Securities Act.
Such Subscriber understands and agrees that the Offered Shares, unless and until
registered under an effective registration statement pursuant to the Securities
Act, will be subject to transfer restrictions and, as a result of these transfer
restrictions, such Subscriber may not be able to readily resell the Offered
Shares and may be required to bear the financial risk of an investment in the
Offered Shares for an indefinite period of time. Such Subscriber understands
that it has been advised to consult legal counsel prior to making any offer,
resale, pledge or transfer of any of the Offered Shares.

 

(f) Such Subscriber further acknowledges that there have been no
representations, warranties, covenants and agreements made to such Subscriber by
the Company, or its officers or directors or any other party to the Transaction,
expressly or by implication, other than those representations, warranties,
covenants and agreements of the Company included in this Agreement.

 

(g) Such Subscriber represents and warrants that its acquisition and holding of
the Offered Shares will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any applicable similar law.

 

(h) Such Subscriber acknowledges and agrees that such Subscriber has received
such information as such Subscriber deems necessary in order to make an
investment decision with respect to the Offered Shares. Such Subscriber
represents and agrees that such Subscriber and such Subscriber’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as such Subscriber and such
undersigned’s professional advisor(s), if any, have deemed necessary to make an
investment decision with respect to the Offered Shares.

 



 6 

 

 

(i) Such Subscriber became aware of this offering of the Offered Shares solely
by means of direct contact between such Subscriber and the Company or a
representative of the Company, and the Offered Shares were offered to such
Subscriber solely by direct contact between such Subscriber and the Company or a
representative of the Company. Such Subscriber did not become aware of this
offering of the Offered Shares, nor were the Offered Shares offered to such
Subscriber, by any other means. Such Subscriber acknowledges that the Company
represents and warrants that the Offered Shares (i) were not offered by any form
of general solicitation or general advertising and (ii) are not being offered in
a manner involving a public offering under, or in a distribution in violation
of, the Securities Act, or any state securities laws. Such Subscriber has a
substantive pre-existing relationship with the Company, Landsea or their
affiliates, B. Riley FBR, Inc. (“B. Riley FBR”), or Barclays Capital Inc.
(together with B. Riley FBR, the “Placement Agents”).

 

(j) Such Subscriber acknowledges that it is aware that there are substantial
risks incident to the ownership of the Offered Shares. Such Subscriber has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Offered Shares, and such
Subscriber has sought such accounting, legal and tax advice as such Subscriber
has considered necessary to make an informed investment decision.

 

(k) Alone, or together with any professional advisor(s), such Subscriber has
adequately analyzed and fully considered the risks of an investment in the
Offered Shares and determined that the Offered Shares are a suitable investment
for such Subscriber and that such Subscriber is able at this time and in the
foreseeable future to bear the economic risk of a total loss of such
Subscriber’s investment in the Company. Such Subscriber acknowledges
specifically that a possibility of total loss exists.

 

(l) In making its decision to enter into this Agreement, such Subscriber
represents and warrants that it has relied solely upon independent investigation
made by such Subscriber and the representations and warranties set forth herein.
Without limiting the generality of the foregoing, such Subscriber has not relied
on any statements or other information provided by the Placement Agents
concerning the Company or the Offered Shares or the offer and sale of the
Offered Shares.

 

(m) Such Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Offered Shares or made
any findings or determination as to the fairness of this investment.

 

(n) Such Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any executive order
issued by the President of the United States and administered by OFAC
(“OFAC List”), or a person or entity targeted by any OFAC sanctions program,
(ii) an entity owned fifty percent (50%) or more, directly or indirectly, by one
or more persons or entities on the OFAC List, (iii) a Designated National as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (iv) a
non-U.S. shell bank or providing banking services indirectly to a non-U.S. shell
bank (collectively, a “Prohibited Investor”). Such Subscriber agrees to provide
law enforcement agencies, if requested thereby, such records as required by
applicable law, provided that such Subscriber is permitted to do so under
applicable law. If such Subscriber is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), such Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. To the extent required, it maintains policies and procedures
reasonably designed for the screening of its investors against the OFAC
sanctions programs, including the OFAC List. To the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by such Subscriber and used to purchase the Offered Shares were legally
derived.

 

(o) No disclosure or offering document has been prepared by the Placement Agents
or any of their respective affiliates in connection with the offer and sale of
the Offered Shares.

 



 7 

 

 

(p) The Placement Agents and each of their respective directors, officers,
employees, representatives and controlling persons have made no independent
investigation with respect to the Company or the Offered Shares or the accuracy,
completeness or adequacy of any information supplied to such Subscriber by the
Company.

 

(q) In connection with the transfer of the Offered Shares, the Placement Agents
have not acted as such Subscriber’s financial advisor or fiduciary.

 

(r) Such Subscriber and its affiliates do not have, and during the 30-day period
immediately prior hereto such undersigned and its affiliates have not entered
into, any “put equivalent position” as such term is defined in Rule 16a-1 under
the Exchange Act of 1934, as amended, or short sale positions with respect to
the securities of the Company. In addition, such Subscriber shall comply with
all applicable provisions of Regulation M promulgated under the Securities Act.

 

(s) Such Subscriber acknowledges and agrees that the certificate or book-entry
position representing the Offered Shares will bear or reflect, as applicable, a
legend substantially similar to the following:

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE ISSUER OF THIS SECURITY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(I) PURSUANT TO ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR (III) TO THE ISSUER OF THIS SECURITY, IN EACH OF CASES
(I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES, AND (B) THE HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF
THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE
ISSUER OF THIS SECURITY MAY REQUIRE THE DELIVERY OF A WRITTEN OPINION OF
COUNSEL, CERTIFICATIONS AND/OR ANY OTHER INFORMATION IT REASONABLY REQUIRES TO
CONFIRM THE SECURITIES ACT EXEMPTION FOR SUCH TRANSACTION.”

(t) The aggregate consideration set forth in this Agreement is the result of
arm’s-length negotiations between the Company and such Subscriber.

(u) No Offered Shares will be issued to such Subscriber in connection with the
Transaction for indebtedness (or interest thereon) of the Company.

(v) No Offered Shares will be transferred to a Subscriber for services rendered
to or for the benefit of the Company or any of its affiliates in connection with
the transfer of Offered Shares pursuant to this Agreement or the Transaction.

(w) There is no indebtedness between such Subscriber, on the one hand, and the
Company or any of its affiliates, on the other hand, and there will be no
indebtedness created in favor of such Subscriber as a result of the Transaction.

(x) Such Subscriber is not under the jurisdiction of a court in a Title 11 or
similar case (within the meaning of Section 368(a)(3)(A) of the Code.

(y) Such Subscriber’s non-tax business purpose for effecting the transactions
contemplated hereby is to acquire the Offered Shares for investment.



 8 

 

(z) Such Subscriber (a) does not have any plan or intention to sell, transfer,
exchange or otherwise dispose of any Offered Shares, (b) has not entered into,
nor is such Subscriber subject to, any agreement, arrangement or binding
commitment (whether written or oral), to sell, transfer, exchange or otherwise
dispose of any Offered Shares, or (c) has not granted any option to purchase or
acquire any Offered Shares.

(aa) Such Subscriber will comply with all reporting and record-keeping
requirements applicable to the issuance of the Offered Shares and the
Transaction which are prescribed by the Code, the Income Tax Regulations
promulgated thereunder (the “Treasury Regulations”), or by forms, instructions,
or other publications of the United States Internal Revenue Service, including,
without limitation, the record-keeping and information filing requirements
prescribed by Treasury Regulations Section 1.351-3.

6. Representations and Warranties of the Company. The Company represents and
warrants to the Subscriber as follows:

(a) The Company has been duly incorporated, is validly existing and is in good
standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted, and to enter into, deliver and perform its obligations
under this Agreement.

(b) The Offered Shares have been duly authorized and are validly issued, fully
paid and non-assessable and have not been issued in violation of, or subject to,
any preemptive or similar rights created under the Company’s certificate of
incorporation, or under the laws of the State of Delaware.

(c) This Agreement has been duly authorized, executed and delivered by the
Company and is enforceable in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

(d) The execution, delivery and performance by the Company of this Agreement,
the issuance of the Offered Shares and the compliance by the Company with all of
the provisions of this Agreement and the consummation of the transactions herein
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Company or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject, which would reasonably
be expected to have a material adverse effect on the business, properties,
financial condition, stockholders’ equity or results of operations of the
Company (a “Company Material Adverse Effect”) or materially affect the validity
of the Offered Shares or the legal authority of the Company to comply in all
material respects with the terms of this Agreement; (ii) result in any violation
of the provisions of the organizational documents of the Company; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties or of the Nasdaq
Marketplace Rules, that would have a Company Material Adverse Effect or
materially affect the validity of the Offered Shares or the legal authority of
the Company to comply with this Agreement.

(e) The Company has delivered to such Subscriber a true and correct copy of the
Merger Agreement (including all schedules and exhibits thereto) in substantially
the same form as the form executed and delivered by the parties thereto as of
August 31, 2020.

(f) Assuming the accuracy of the representations and warranties of the
Subscriber, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including The Nasdaq Stock
Market (“Nasdaq”)) or other person in connection with the execution, delivery
and performance of this Agreement (including, without limitation, the issuance
of the Offered Shares), other than (i) filings required by applicable state
securities laws, (ii) the filing of the Registration Statement pursuant to
Section 5 below, (iii) the filing of a Notice of Exempt Offering of Securities
on Form D with the SEC under Regulation D of the Securities Act, (iv) those
required by Nasdaq, including with respect to obtaining shareholder approval,
(v) those required to consummate the Transaction as provided under the Merger
Agreement, (vi) the filing of notification under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, if applicable, and (vii) the failure of which to
obtain would not be reasonably likely to have a Company Material Adverse Effect
or have a material adverse effect on the Company’s ability to consummate the
transactions contemplated hereby, including the issuance and sale of the Offered
Shares.



 9 

 

(g) Except for such matters as have not had and would not be reasonably likely
to have a Company Material Adverse Effect or have a material adverse effect on
the Company’s ability to consummate the transactions contemplated hereby,
including the issuance and sale of the Offered Shares, as of the date hereof,
there is no (i) suit, action, proceeding or arbitration before a governmental
authority or arbitrator pending, or, to the knowledge of the Company, threatened
in writing against the Company or (ii) judgment, decree, injunction, ruling or
order of any governmental authority or arbitrator outstanding against the
Company.

(h) The issued and outstanding shares of Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed for trading on Nasdaq under the
symbol “LFAC.” There is no suit, action, proceeding or investigation pending or,
to the knowledge of the Company, threatened against the Company by Nasdaq or the
SEC with respect to any intention by such entity to deregister the Common Stock
or prohibit or terminate the listing of the shares of Common Stock on Nasdaq.
The Company has taken no action that is designed to terminate the registration
of the shares of Common Stock under the Exchange Act.

(i) The Company will use its reasonable best efforts to cause the Offered Shares
to be approved for listing on Nasdaq upon their issuance.

(j) Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 5 of this Agreement, no registration under the Securities Act
is required for the offer and sale of the Offered Shares by the Company to
Subscriber.

(k) Neither the Company nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Offered
Shares.

(l) As of the date immediately prior to the date of this Agreement, the Company
had $141,970,563.17 in the Trust Account (as defined below).

(m) At the time of the Purchase Commencement Date, to the knowledge of the
Company, the Subscriber shall not be, nor shall it be deemed to be, in
possession of material non-public information received from the Company or any
of its officers, directors or employees.

(n) On the date hereof, the Company shall publicly file the Merger Agreement,
the investor presentation provided to Subscriber and the form of this Agreement
with the SEC on a Current Report on Form 8-K and each such document shall be
identical in all material respects with such documents provided to the
Subscriber.

 

7. Understandings. The Subscriber understands, acknowledges and agrees with the
Company as follows:

 

(a) Such Subscriber hereby acknowledges and agrees that, subject to the terms
and conditions of this Agreement, except as required by Law, such Subscriber is
not entitled to cancel, terminate or revoke this Agreement or any agreements of
such Subscriber hereunder, and that this Agreement and such other agreements
shall survive the death or disability of such Subscriber and shall be binding
upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, legal representatives and permitted
assigns. If such Subscriber is more than one person, the obligations of such
Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his/her heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

(b) The issuance of the Utilization Fee Shares and the Additional Fee Shares is
intended to be exempt from registration, which is dependent upon the truth,
completeness and accuracy of the statements made by such Subscriber herein.

 



 10 

 

 

(c) There is only a limited public market for the Common Stock. There can be no
assurance that the Subscriber will be able to sell or dispose of the Offered
Shares.

 

(d) The representations and warranties of such Subscriber contained in this
Agreement and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of the
date hereof and the date of the issuance of the Utilization Fee Shares and the
Additional Fee Shares as if made on and as of such date and such representation
and warranties and all agreements of such Subscriber contained herein and in any
other writing delivered in connection with the transactions contemplated hereby.

 

(e) The Company is a blank check company with the powers and privileges to
effect a merger, asset acquisition, reorganization or similar business
combination involving the Company and one or more businesses or assets. The
Subscriber further acknowledges that, as described in the Company’s prospectus
dated June 18, 2018 (the “Prospectus”) relating to the Company’s initial public
offering, available at www.sec.gov, substantially all of the Company’s assets
consist of the cash proceeds of the Company’s initial public offering and
private placements of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
the Company, its public shareholders and the underwriters of the Company’s
initial public offering. The Subscriber, on behalf of itself and its affiliates
and representatives, hereby irrevocably waives any and all right, title and
interest, or any claim of any kind they have or may have in the future, in or to
any monies held in the Trust Account, and agrees not to seek recourse against
the Trust Account as a result of, or arising out of, this Agreement.

 

(f) The Company, the Placement Agents and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Agreement. Prior to the date of the Merger Closing, the
Subscriber agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate. The Subscriber agrees that the issuance of the Offered
Shares to Subscriber by the Company will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by such Subscriber as of the time of
such issuance.

 

(g) The Company is entitled to rely upon this Agreement and is irrevocably
authorized to produce this Agreement or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

(h) The Subscriber’s identity and the issuance of the Offered Shares, as well as
the nature of the Subscriber’s obligations hereunder, may be disclosed in any
public announcement or disclosure required by the SEC and in any registration
statement, proxy statement, consent solicitation statement or any other SEC
filing to be filed by the Company in connection with such issuance and/or the
Transaction.

 

(i) The Subscriber’s obligation to acquire its Purchase Allocation is
conditioned upon the Company entering into forward purchase and subscription
agreements in the form as this Agreement with aggregate purchase allocations of
at least $35 million under all such agreements (collectively, the “FPAs”),
including, for the avoidance of doubt, the Purchase Allocation contained in this
Agreement.

 

8. Survival. All representations, warranties and covenants contained in this
Agreement shall survive (i) the acceptance of this Agreement by the Company and
(ii) changes in the transactions, documents and instruments described herein
which are not material or which are to the benefit of the Subscriber, in each
case until the earlier of the (A) Merger Closing or (B) Termination Date.
Notwithstanding the foregoing, if the Company does not receive the approval of
its stockholders for the Extension, the Subscriber does not waive its rights to
any liquidating distributions from the Trust Account upon the redemption of such
Subscriber’s shares. The Subscriber acknowledges the meaning and legal
consequences of the representations, warranties and covenants contained herein
and that the Company has relied upon such representations, warranties and
covenants in determining such Subscriber’s qualification and suitability to
acquire the Offered Shares. For purposes of this Agreement, the “Termination
Date” shall be the earlier of (y) the date on which the Merger Agreement is
terminated in accordance with its terms or (z) December 22, 2020.

 



 11 

 

 

9. Notices. Any notice or communication required or permitted hereunder shall be
in writing and either delivered personally, sent by overnight mail via a
reputable overnight carrier, or sent by certified or registered mail, return
receipt requested and postage prepaid, and shall be deemed to be given and
received (a) when so delivered personally, (b) when received by the addressee if
sent by reputable overnight carrier, or (c) one (1) business day after the date
of mailing if sent by certified or registered mail, in each case to the address
below or to such other address or addresses as such person may hereafter
designate by notice given hereunder

 

(a) if to the Company (prior to the Merger Closing), to the following address:

 

LF Capital Acquisition Corp.

600 Madison Avenue, New York, NY 10022
Attention: Scott Reed
E-mail: sreed@lfcapital.co

with a required copy to (which copy shall not constitute notice):

Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Martin Nussbaum; Christian A. Matarese
Email: martin.nussbaum@dechert.com; christian.matarese@dechert.com

(b) if after the closing of the Transaction, to the Company, to:

 

Landsea Homes Corporation
660 Newport Center Drive, Suite 300
Newport Beach, CA 92660
Attention: Franco Tenerelli
Email: ftenerelli@landsea.us

with a required copy to (which copy shall not constitute notice):

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166-0193
Attention: Dennis Friedman; Michael Flynn; Evan D’Amico
Email: dfriedman@gibsondunn.com; mflynn@gibsondunn.com; edamico@gibsondunn.com

 

(c) if to the Subscriber, to the address set forth on the signature page hereto.

 

(d) or at such other address as any party shall have specified by notice in
writing to the others.

 

10. Notification of Changes. The Subscriber agrees and covenants to notify the
Company immediately upon the occurrence of any event prior to the Merger Closing
that would cause any representation, warranty, covenant or other statement
contained in this Agreement to be false or incorrect or of any change in any
statement made herein occurring prior to the Merger Closing. The Company agrees
and covenants to notify the Subscriber immediately upon the occurrence of any
event prior to the Merger Closing that would cause any representation, warranty,
covenant or other statement contained in this Agreement to be false or incorrect
or of any change in any statement made herein occurring prior to the Merger
Closing.

 

11. Assignability. Neither this Agreement nor any rights that may accrue to the
Subscriber hereunder may be transferred or assigned.

 

12. Amendments; Waiver. This Agreement may not be amended, modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such amendment, modification, waiver, or termination is sought,
and no modification, waiver or amendment of this Agreement may be agreed or
otherwise consented to by the Company without the prior written consent of LHC
and Landsea.

 



 12 

 

 

13. Additional Information. The Company may request from the Subscriber such
additional information as the Company may deem necessary to evaluate the
eligibility of the Subscriber to acquire the Offered Shares, and the Subscriber
shall provide such information as may reasonably be requested, to the extent
readily available and to the extent consistent with its internal policies and
procedures.

 

14. Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, successors
and assigns, and the agreements, representations, warranties and acknowledgments
contained herein shall be deemed to be made by and be binding upon such heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement does not confer any rights or remedies upon any person or entity other
than the parties hereto and their heirs, successors and permitted assigns;
provided, however, that notwithstanding anything to the contrary herein, the
Company and the Subscriber acknowledges that money damages would not be an
adequate remedy at Law if the Subscriber fails to perform in any material
respect any of its obligations hereunder and accordingly agree that each party,
in addition to any other remedy to which it may be entitled at Law or in equity,
shall be entitled to seek (in addition to any other remedy to which such party
is entitled at law, in equity, in contract, in tort or otherwise) an injunction
or similar equitable relief restraining such party from committing or continuing
any such breach or threatened breach or to seek to compel specific performance
of the obligations of any other party under this Agreement, without the posting
of any bond, in accordance with the terms and conditions of this Agreement in
any court of the United States or any State thereof having jurisdiction, and if
any action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at Law.

 

15. Agreement. This Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
The parties hereto acknowledge and agree that each of LHC and Landsea has relied
on this Agreement and, accordingly, that each of LHC and Landsea is an express
third party beneficiary of this Agreement entitled to the rights and benefits
hereunder and to enforce the provisions hereof as if it was a party hereto. This
Agreement shall not confer any rights or remedies upon any person other than the
parties hereto, LHC and Landsea, and each of their respective successors and
assigns. In addition, each of the parties hereto further acknowledges and agrees
that each Placement Agent is a third-party beneficiary of the representations
and warranties of the respective parties contained in Section 5 and Section 6 of
this Agreement. This Agreement constitutes a single agreement between the
Company and the Subscriber and shall not be deemed to create any joint liability
with any other subscriber under the FPAs.

 

16. Governing Law. This Agreement and any claims or causes of action hereunder
based upon, arising out of or related to this Agreement (whether based on law,
in equity, in contract, in tort or any other theory) or the negotiation,
execution, performance or enforcement of this Agreement, shall be governed by,
and construed in accordance with, the laws of the state of Delaware, without
regard to the principles of conflicts of laws that would otherwise require the
application of the law of any other state.

 

17. Jurisdiction. Each party hereto irrevocably submits to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
District of Delaware or the Court of Chancery of the State of Delaware (or, if
the Court of Chancery of the State of Delaware lacks jurisdiction, then in the
applicable Delaware state court) solely in respect of the interpretation and
enforcement of the provisions of this Agreement and the documents referred to in
this Agreement and in respect of the transactions contemplated hereby, and
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for interpretation or enforcement hereof or any such document that is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action, suit or proceeding shall be heard and determined by such
a Delaware state or federal court. The parties hereby consent to and grant any
such court jurisdiction over the person of such parties and over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with such action, suit or proceeding to the address at the signature
page herein or in such other manner as may be permitted by law shall be valid
and sufficient service thereof.

 



 13 

 

 

18. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement or the transactions
contemplated hereby is likely to involve complicated and difficult issues, and
therefore each such party hereby irrevocably and unconditionally waives any
right such party may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement or the
transactions contemplated by this Agreement. Each party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (ii) such party
understands and has considered the implications of the foregoing waiver; (iii)
such party makes the foregoing waiver voluntarily and (iv) such party has been
induced to enter into this Agreement by, among other things, the mutual waiver
and certifications in this Section 18.

 

19. Severability. If any provision of this Agreement or the application thereof
to the Subscriber or any circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other subscriptions or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by Law.

 

20. Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof. The
rule of construction that an agreement shall be construed strictly against the
drafter shall not apply to this Agreement.

 

21. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. A facsimile or other electronic transmission (including by electronic
mail or in .pdf) of this signed Agreement shall be legal and binding on all
parties hereto.

 

22. Counsel. The Subscriber hereby acknowledges that the Company and its counsel
represent the interests of the Company and not those of the Subscriber in any
agreement (including this Agreement) to which the Company is a party.

 

 

[Signature Page to Follow]



 14 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 

LF CAPITAL ACQUISITION CORP.

By: _______________________________
Name:
Title:

 

 

LEVEL FIELD CAPITAL LLC

By: ________________________________
Name:
Title:

 

[Signature Page to Forward Purchase and Subscription Agreement]

 15 

 

IN WITNESS WHEREOF, the undersigned Subscriber hereby executes, delivers, joins
in and agrees to be bound by the Forward Purchase and Subscription Agreement by
and among LF Capital Acquisition Corp, Level Field Capital LLC and the
Subscriber (as defined therein) to which this Signature Page is attached as a
Subscriber thereunder, which, together with all counterparts of such agreements
and signature pages of other parties to such agreements, shall constitute one
and the same document in accordance with the terms of such agreements. 

                  Purchase Allocation: $[________]   Name of Investor:
State/Country of Formation or Domicile:      

By:

 

   

Name:

 

   

Title:

 

          Name in which Offered Shares are to be registered (if different):
Date: _______________, 2020

Investor’s EIN:           Business Address-Street: Mailing Address-Street (if
different):

City, State, Zip: 

City, State, Zip:                   Attn:__________________
Attn:__________________       Telephone No.: Telephone No.: Facsimile No.:
Facsimile No.:            

 

[Signature Page to Forward Purchase and Subscription Agreement]



 16 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE SUBSCRIBER

A.        QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

¨ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act).

B.        INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

¨We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act. for one or more of the following reasons (Please check the
applicable subparagraphs):



¨We are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in an individual or a
fiduciary capacity.



¨We are a broker or dealer registered under Section 15 of the Securities
Exchange Act of 1934, as amended.



¨We are an insurance company, as defined in Section 2(13) of the Securities Act.



¨We are an investment company registered under the Investment Company Act of
1940 or a business development company, as defined in Section 2(a)(48) of that
act.

¨We are a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

¨We are a plan established and maintained by a state, its political subdivisions
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if the plan has total assets in excess of $5
million.

¨We are an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is being made by a plan
fiduciary, as defined in Section 3(21) of such act, and the plan fiduciary is
either a bank, a savings and loan association, an insurance company, or a
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5 million, or a self-directed plan with investment decisions made
solely by persons that are accredited investors.

 



 17 

 

 

¨We are a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940.

¨We are a corporation, Massachusetts or similar business trust, or partnership,
or an organization described in Section 501(c)(3) of the Internal Revenue Code
of 1986, as amended, that was not formed for the specific purpose of acquiring
the Securities, and that has total assets in excess of $5 million.

¨We are a trust with total assets in excess of $5 million not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

¨We are an entity in which all of the equity owners are accredited investors.

C. ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  o The Subscriber is an “accredited investor” within the meaning of
Rule 501(a) under the Securities Act for one or more of the following reasons:

 

  o The Subscriber is a bank, as defined in Section 3(a)(2) of the Securities
Act or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in an individual or a
fiduciary capacity.

 

  o The Subscriber is a broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.

 

  o The Subscriber is an insurance company, as defined in Section 2(13) of the
Securities Act.

 

  o The Subscriber is an investment company registered under the Investment
Company Act of 1940 or a business development company, as defined in
Section 2(a)(48) of that act.

 

  o The Subscriber is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

  o The Subscriber is a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if the plan has total
assets in excess of $5 million.

 

  o The Subscriber is an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, if the investment decision
is being made by a plan fiduciary, as defined in Section 3(21) of such act, and
the plan fiduciary is either a bank, an insurance company, or a registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5 million.

 



 18 

 



 

  o The Subscriber is a private business development company, as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

 

  o The Subscriber is a corporation, Massachusetts or similar business trust,
limited liability company, or partnership, or an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, that was not
formed for the specific purpose of acquiring the Securities, and that has total
assets in excess of $5 million.

 

  o The Subscriber is a trust with total assets in excess of $5 million not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act.

 

  o The Subscriber is a director or executive officer of the Company.

 

  o The Subscriber is a natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of his or her purchase exceeds
$1,000,000. For purposes of calculating a natural person’s net worth: (a) the
person’s primary residence must not be included as an asset; (b) indebtedness
secured by the person’s primary residence up to the estimated fair market value
of the primary residence must not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of calculation exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess must be included
as a liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability.

 

  o The Subscriber is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.

 

  o The Subscriber is an entity in which all of the equity owners are accredited
investors meeting one or more of the above tests.

D.        AFFILIATE STATUS

(Please check the applicable box)

THE SUBSCRIBER:

¨ is:

¨ is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company,
the Merger Sub, LHC or Landsea, or acting on behalf of an affiliate of the
Company, the Merger Sub, LHC or Landsea.

This page should be completed by the Subscriber and constitutes a part of the
Agreement.



 19 

 